1

2

3

4

5

6
                       UNITED STATES DISTRICT COURT
7
                      CENTRAL DISTRICT OF CALIFORNIA
8

9                                           Case No. 2:20-cv-08599 JWH (KS)

10   EL CARMEN, INC., a California         Honorable Karen L. Stevenson
     corporation, and Amerisal Foods, LLC,
11   a California Limited Liability
     Company,                              [PROPOSED] PROTECTIVE
12                                         ORDER
                        Plaintiffs and
13                      Counter-
                     Defendants,
14

15              vs.

16   LA PERLA IMPORT, LLC, a Texas
     Limited Liability Company, L.E.T.
17   IMPORT COMPANY LLC, a Texas
     Limited Liability Company, and LUIS
18   EDUARDO TELARROJA, an
     individual,
19
                      Defendants and
20                    Counter-Plaintiffs.

21
                                            1
1    I.    PURPOSES AND LIMITATIONS

2          A.    Discovery in this action is likely to involve production of

3          confidential, proprietary, or private information for which special protection

4          from public disclosure and from use for any purpose other than prosecuting

5          this litigation may be warranted. Accordingly, the parties hereby stipulate

6          to and petition the Court to enter the following Stipulated Protective Order.

7          The parties acknowledge that this Order does not confer blanket protections

8          on all disclosures or responses to discovery and that the protection it affords

9          from public disclosure and use extends only to the limited information or

10         items that are entitled to confidential treatment under the applicable legal

11         principles. The parties further acknowledge, as set forth in Section XIII(C),

12         below, that this Stipulated Protective Order does not entitle them to file

13         confidential information under seal; Civil Local Rule 79-5 sets forth the

14         procedures that must be followed and the standards that will be applied

15         when a party seeks permission from the Court to file material under seal.

16   II.   GOOD CAUSE STATEMENT

17         A.    This action is likely to involve trade secrets, customer and pricing

18         lists and other valuable commercial, financial and/or proprietary

19         information for which special protection from public disclosure and from

20         use for any purpose other than prosecution of this action is warranted. Such

21
                                               2
1    confidential and proprietary materials and information consist of, among

2    other things, confidential business and financial information, information

3    regarding confidential business practices, or other confidential research,

4    development, or commercial information (including information

5    implicating privacy rights of third parties), information otherwise generally

6    unavailable to the public, or which may be privileged or otherwise

7    protected from disclosure under state or federal statutes, court rules, case

8    decisions, or common law. Accordingly, to expedite the flow of

9    information, to facilitate the prompt resolution of disputes over

10   confidentiality of discovery materials, to adequately protect information the

11   parties are entitled to keep confidential, to ensure that the parties are

12   permitted reasonable necessary uses of such material in preparation for and

13   in the conduct of trial, to address their handling at the end of the litigation,

14   and serve the ends of justice, a protective order for such information is

15   justified in this matter. It is the intent of the parties that information will

16   not be designated as confidential for tactical reasons and that nothing be so

17   designated without a good faith belief that it has been maintained in a

18   confidential, non-public manner, and there is good cause why it should not

19   be part of the public record of this case.

20

21
                                           3
1    III.   DEFINITIONS

2           A.     Action: El Carmen, Inc., et al. v. La Perla Import, LLC, et al.,

3           C.D.Cal. Case No. Case No. 2:20-cv-08599 JWH(ks).

4           B.     Challenging Party: A Party or Non-Party that challenges the

5           designation of information or items under this Order.

6           C.     “CONFIDENTIAL” Information or Items: Information (regardless

7           of how it is generated, stored or maintained) or tangible things that qualify

8           for protection under Federal Rule of Civil Procedure 26(c), and as specified

9           above in the Good Cause Statement.

10          D.     Counsel: Outside Counsel of Record and House Counsel (as well as

11          their support staff).

12          E.     Designating Party: A Party or Non-Party that designates information

13          or items that it produces in disclosures or in responses to discovery as

14          “CONFIDENTIAL.”

15          F.     Disclosure or Discovery Material: All items or information,

16          regardless of the medium or manner in which it is generated, stored, or

17          maintained (including, among other things, testimony, transcripts, and

18          tangible things), that are produced or generated in disclosures or responses

19          to discovery in this matter.

20

21
                                                4
1    G.    Expert: A person with specialized knowledge or experience in a

2    matter pertinent to the litigation who has been retained by a Party or its

3    counsel to serve as an expert witness or as a consultant in this Action.

4    H.    “Highly Confidential – Attorneys’ Eyes Only” Information Or Items:

5    Information (regardless of how it is generated, stored, or maintained) or

6    tangible things that qualify for protection under Federal Rule of Civil

7    Procedure 26(c) and which the Producing Party claims in good faith is

8    highly confidential or sensitive and constitutes or relates to trade secrets or

9    other confidential research, development, or commercial information, the

10   disclosure of which to persons other than those set forth in Section 7.3

11   below, would create a substantial risk of serious harm that could not be

12   avoided by less restrictive means.

13   I.    House Counsel: Attorneys who are employees of a party to this

14   Action. House Counsel does not include Outside Counsel of Record or any

15   other outside counsel.

16   J.    Non-Party: Any natural person, partnership, corporation, association,

17   or other legal entity not named as a Party to this action.

18   K.    Outside Counsel of Record: Attorneys who are not employees of a

19   party to this Action but are retained to represent or advise a party to this

20   Action and have appeared in this Action on behalf of that party or are

21
                                          5
1          affiliated with a law firm which has appeared on behalf of that party, and

2          includes support staff.

3          L.    Party: Any party to this Action, including all of its officers,

4          directors, employees, consultants, retained experts, and Outside Counsel of

5          Record (and their support staffs).

6          M.    Producing Party: A Party or Non-Party that produces Disclosure or

7          Discovery Material in this Action.

8          N.    Professional Vendors: Persons or entities that provide litigation

9          support services (e.g., photocopying, videotaping, translating, preparing

10         exhibits or demonstrations, and organizing, storing, or retrieving data in any

11         form or medium) and their employees and subcontractors.

12         O.    Protected Material: Any Disclosure or Discovery Material that is

13         designated as “CONFIDENTIAL.”

14         P.    Receiving Party: A Party that receives Disclosure or Discovery

15         Material from a Producing Party.

16   IV.   SCOPE

17         A.    The protections conferred by this Stipulation and Order cover not

18         only Protected Material (as defined above), but also (1) any information

19         copied or extracted from Protected Material; (2) all copies, excerpts,

20         summaries, or compilations of Protected Material; and (3) any testimony,

21
                                                6
1             conversations, or presentations by Parties or their Counsel that might reveal

2             Protected Material.

3             B.     Any use of Protected Material at trial shall be governed by the orders

4    of       the trial judge. This Order does not govern the use of Protected Material at

5    trial.

6    V.       DURATION

7             A.     Even after final disposition of this litigation, the confidentiality

8             obligations imposed by this Order shall remain in effect until a Designating

9             Party agrees otherwise in writing or a court order otherwise directs. Final

10            disposition shall be deemed to be the later of (1) dismissal of all claims and

11            defenses in this Action, with or without prejudice; and (2) final judgment

12            herein after the completion and exhaustion of all appeals, rehearings,

13            remands, trials, or reviews of this Action, including the time limits for filing

14            any motions or applications for extension of time pursuant to applicable

15            law.

16   VI.      DESIGNATING PROTECTED MATERIAL

17            A.     Exercise of Restraint and Care in Designating Material for Protection

18                   1.    Each Party or Non-Party that designates information or items

19                   for protection under this Order must take care to limit any such

20                   designation to specific material that qualifies under the appropriate

21
                                                    7
1         standards. The Designating Party must designate for protection only

2         those parts of material, documents, items, or oral or written

3         communications that qualify so that other portions of the material,

4         documents, items, or communications for which protection is not

5         warranted are not swept unjustifiably within the ambit of this Order.

6         2.    Mass, indiscriminate, or routinized designations are prohibited.

7         Designations that are shown to be clearly unjustified or that have

8         been made for an improper purpose (e.g., to unnecessarily encumber

9         the case development process or to impose unnecessary expenses and

10        burdens on other parties) may expose the Designating Party to

11        sanctions.

12        3.    If it comes to a Designating Party’s attention that information

13        or items that it designated for protection do not qualify for protection,

14        that Designating Party must promptly notify all other Parties that it is

15        withdrawing the inapplicable designation.

16   B.   Manner and Timing of Designations

17        1.    Except as otherwise provided in this Order (see, e.g., Section

18        B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

19        Discovery Material that qualifies for protection under this Order must

20        be clearly so designated before the material is disclosed or produced.

21
                                        8
1    2.    Designation in conformity with this Order requires the

2    following:

3          a.     For information in documentary form (e.g., paper or

4          electronic documents, but excluding transcripts of depositions

5          or other pretrial or trial proceedings), that the Producing Party

6          affix at a minimum, the legend “CONFIDENTIAL” or

7          “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

8          to each page that contains protected material. If only a portion

9          or portions of the material on a page qualifies for protection,

10         the Producing Party also must clearly identify the protected

11         portion(s) (e.g., by making appropriate markings in the

12         margins).

13         b.     A Party or Non-Party that makes original documents

14         available for inspection need not designate them for protection

15         until after the inspecting Party has indicated which documents

16         it would like copied and produced. During the inspection and

17         before the designation, all of the material made available for

18         inspection shall be deemed “CONFIDENTIAL” or “HIGHLY

19         CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

20         inspecting Party has identified the documents it wants copied

21
                                  9
1    and produced, the Producing Party must determine which

2    documents, or portions thereof, qualify for protection under

3    this Order. Then, before producing the specified documents,

4    the Producing Party must affix the “CONFIDENTIAL” or

5    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

6    legend to each page that contains Protected Material. If only a

7    portion or portions of the material on a page qualifies for

8    protection, the Producing Party also must clearly identify the

9    protected portion(s) (e.g., by making appropriate markings in

10   the margins).

11   c.    For testimony given in depositions, that the Designating

12   Party identify the Disclosure or Discovery Material on the

13   record, before the close of the deposition all protected

14   testimony.

15   d.    For information produced in form other than document

16   and for any other tangible items, that the Producing Party affix

17   in a prominent place on the exterior of the container or

18   containers in which the information is stored the legend

19   CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

20   ATTORNEYS’ EYES ONLY.” If only a portion or portions of

21
                            10
1                    the information warrants protection, the Producing Party, to the

2                    extent practicable, shall identify the protected portion(s).

3        C.    Inadvertent Failure to Designate

4              1.    If timely corrected, an inadvertent failure to designate qualified

5              information or items does not, standing alone, waive the Designating

6              Party’s right to secure protection under this Order for such material.

7              Upon timely correction of a designation, the Receiving Party must

8              make reasonable efforts to assure that the material is treated in

9              accordance with the provisions of this Order.

10   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS

11       A.    Timing of Challenges

12             1.    Any party or Non-Party may challenge a designation of

13             confidentiality at any time that is consistent with the Court’s

14             Scheduling Order.

15       B.    Meet and Confer

16             1.    The Challenging Party shall initiate the dispute resolution

17             process under Local Rule 37.1 et seq.

18       C.    The burden of persuasion in any such challenge proceeding shall be

19       on the Designating Party. Frivolous challenges, and those made for an

20       improper purpose (e.g., to harass or impose unnecessary expenses and

21
                                             11
1        burdens on other parties) may expose the Challenging Party to sanctions.

2        Unless the Designating Party has waived or withdrawn the confidentiality

3        designation, all parties shall continue to afford the material in question the

4        level of protection to which it is entitled under the Producing Party’s

5        designation until the Court rules on the challenge.

6    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

7        A.    Basic Principles

8              1.     A Receiving Party may use Protected Material that is disclosed

9              or produced by another Party or by a Non-Party in connection with

10             this Action only for prosecuting, defending, or attempting to settle

11             this Action. Such Protected Material may be disclosed only to the

12             categories of persons and under the conditions described in this

13             Order. When the Action has been terminated, a Receiving Party must

14             comply with the provisions of Section XIV below.

15             2.     Protected Material must be stored and maintained by a

16             Receiving Party at a location and in a secure manner that ensures that

17             access is limited to the persons authorized under this Order.

18       B.    Disclosure of “CONFIDENTIAL” Information or Items

19

20

21
                                             12
1    1.    Unless otherwise ordered by the Court or permitted in writing

2    by the Designating Party, a Receiving Party may disclose any

3    information or item designated “CONFIDENTIAL” only to:

4          a.    The Receiving Party’s Outside Counsel of Record in this

5          Action, as well as employees of said Outside Counsel of

6          Record to whom it is reasonably necessary to disclose the

7          information for this Action;

8          b.    The officers, directors, and employees (including House

9          Counsel) of the Receiving Party to whom disclosure is

10         reasonably necessary for this Action;

11         c.    Experts (as defined in this Order) of the Receiving Party

12         to whom disclosure is reasonably necessary for this Action and

13         who have signed the “Acknowledgment and Agreement to Be

14         Bound” (Exhibit A);

15         d.    The Court and its personnel;

16         e.    Court reporters and their staff;

17         f.    Professional jury or trial consultants, mock jurors, and

18         Professional Vendors to whom disclosure is reasonably

19         necessary or this Action and who have signed the

20

21
                                 13
1    “Acknowledgment and Agreement to be Bound” attached as

2    Exhibit A hereto;

3    g.    The author or recipient of a document containing the

4    information or a custodian or other person who otherwise

5    possessed or knew the information;

6    h.    During their depositions, witnesses, and attorneys for

7    witnesses, in the Action to whom disclosure is reasonably

8    necessary provided: (i) the deposing party requests that the

9    witness sign the “Acknowledgment and Agreement to Be

10   Bound;” and (ii) they will not be permitted to keep any

11   confidential information unless they sign the

12   “Acknowledgment and Agreement to Be Bound,” unless

13   otherwise agreed by the Designating Party or ordered by the

14   Court. Pages of transcribed deposition testimony or exhibits to

15   depositions that reveal Protected Material may be separately

16   bound by the court reporter and may not be disclosed to

17   anyone except as permitted under this Stipulated Protective

18   Order; and

19

20

21
                           14
1               i.    Any mediator or settlement officer, and their supporting

2               personnel, mutually agreed upon by any of the parties engaged

3               in settlement discussions.

4    C.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

5    ONLY” Information or Items.

6         1.    Unless otherwise ordered by the court or permitted in writing

7         by the Designating Party, a Receiving Party may disclose any

8         information or item designated “HIGHLY CONFIDENTIAL –

9         ATTORNEYS’ EYES ONLY” only to:

10              a.    the Receiving Party’s Outside Counsel of Record in this

11              action;

12              b.    Experts (as defined in this Order) of the Receiving Party

13              to whom disclosure is reasonably necessary for this litigation

14              and who have signed the “Acknowledgment and Agreement to

15              Be Bound” (Exhibit A);

16              c.        the court and its personnel;

17              d.    court reporters and their staff, professional jury or trial

18              consultants, mock jurors, and Professional Vendors to whom

19              disclosure is reasonably necessary for this litigation and who

20

21
                                         15
1                       have signed the “Acknowledgment and Agreement to Be

2                       Bound” (Exhibit A);

3                       e.    during their depositions, witnesses in the action to whom

4                       disclosure is reasonably necessary and who have signed the

5                       “Acknowledgment and Agreement to Be Bound” (Exhibit A),

6                       unless otherwise agreed by the Designating Party or ordered by

7                       the court. Pages of transcribed deposition testimony or exhibits

8                       to depositions that reveal Protected Material must be separately

9                       bound by the court reporter and may not be disclosed to

10                      anyone except as permitted under this Stipulated Protective

11                      Order.

12                      f.       the author or recipient of a document containing the

13                      information or a custodian or other person who otherwise

14                      possessed or knew the information.

15   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED

16   PRODUCED IN OTHER LITIGATION

17         A.    If a Party is served with a subpoena or a court order issued in other

18         litigation that compels disclosure of any information or items designated in

19         this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

20         ATTORNEYS’ EYES ONLY,” that Party must:

21
                                                16
1          1.     Promptly notify in writing the Designating Party. Such

2          notification shall include a copy of the subpoena or court order;

3          2.     Promptly notify in writing the party who caused the subpoena

4          or order to issue in the other litigation that some or all of the material

5          covered by the subpoena or order is subject to this Protective Order.

6          Such notification shall include a copy of this Stipulated Protective

7          Order; and

8          3.     Cooperate with respect to all reasonable procedures sought to

9          be pursued by the Designating Party whose Protected Material may

10         be affected.

11   B.    If the Designating Party timely seeks a protective order, the Party

12   served with the subpoena or court order shall not produce any information

13   designated in this action as “CONFIDENTIAL” or “HIGHLY

14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination

15   by the Court from which the subpoena or order issued, unless the Party has

16   obtained the Designating Party’s permission. The Designating Party shall

17   bear the burden and expense of seeking protection in that court of its

18   confidential material and nothing in these provisions should be construed as

19   authorizing or encouraging a Receiving Party in this Action to disobey a

20   lawful directive from another court.

21
                                         17
1    X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

2         PRODUCED IN THIS LITIGATION

3         A.    The terms of this Order are applicable to information produced by a

4         Non-Party in this Action and designated as “CONFIDENTIAL” or

5         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such

6         information produced by Non-Parties in connection with this litigation is

7         protected by the remedies and relief provided by this Order. Nothing in

8         these provisions should be construed as prohibiting a Non-Party from

9         seeking additional protections.

10        B.    In the event that a Party is required, by a valid discovery request, to

11        produce a Non-Party’s confidential information in its possession, and the

12        Party is subject to an agreement with the Non-Party not to produce the Non-

13        Party’s confidential information, then the Party shall:

14              1.     Promptly notify in writing the Requesting Party and the Non-

15              Party that some or all of the information requested is subject to a

16              confidentiality agreement with a Non-Party;

17              2.     Promptly provide the Non-Party with a copy of the Stipulated

18              Protective Order in this Action, the relevant discovery request(s), and

19              a reasonably specific description of the information requested; and

20

21
                                              18
1                3.     Make the information requested available for inspection by the

2                Non-Party, if requested.

3          C.    If the Non-Party fails to seek a protective order from this court within

4          14 days of receiving the notice and accompanying information, the

5          Receiving Party may produce the Non-Party’s confidential information

6          responsive to the discovery request. If the Non-Party timely seeks a

7          protective order, the Receiving Party shall not produce any information in

8          its possession or control that is subject to the confidentiality agreement with

9          the Non-Party before a determination by the court. Absent a court order to

10         the contrary, the Non-Party shall bear the burden and expense of seeking

11         protection in this court of its Protected Material.

12   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

13         A.    If a Receiving Party learns that, by inadvertence or otherwise, it has

14         disclosed Protected Material to any person or in any circumstance not

15         authorized under this Stipulated Protective Order, the Receiving Party must

16         immediately (1) notify in writing the Designating Party of the unauthorized

17         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

18         Protected Material, (3) inform the person or persons to whom unauthorized

19         disclosures were made of all the terms of this Order, and (4) request such

20

21
                                                19
1        person or persons to execute the “Acknowledgment and Agreement to be

2        Bound” that is attached hereto as Exhibit A.

3    XII. INADVERTENT PRODUCTION OF PRIVILEGED OR

4    OTHERWISE PROTECTED MATERIAL

5        A.    When a Producing Party gives notice to Receiving Parties that certain

6        inadvertently produced material is subject to a claim of privilege or other

7        protection, the obligations of the Receiving Parties are those set forth in

8        Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended

9        to modify whatever procedure may be established in an e-discovery order

10       that provides for production without prior privilege review. Pursuant to

11       Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

12       agreement on the effect of disclosure of a communication or information

13       covered by the attorney-client privilege or work product protection, the

14       parties may incorporate their agreement in the Stipulated Protective Order

15       submitted to the Court.

16   XIII. MISCELLANEOUS

17       A.    Right to Further Relief

18             1.     Nothing in this Order abridges the right of any person to seek

19       its   modification by the Court in the future.

20       B.    Right to Assert Other Objections

21
                                             20
1              1.    By stipulating to the entry of this Protective Order, no Party

2              waives any right it otherwise would have to object to disclosing or

3              producing any information or item on any ground not addressed in

4              this Stipulated Protective Order. Similarly, no Party waives any right

5              to object on any ground to use in evidence of any of the material

6              covered by this Protective Order.

7         C.   Filing Protected Material

8              1.    A Party that seeks to file under seal any Protected Material

9              must comply with Civil Local Rule 79-5. Protected Material may

10             only be filed under seal pursuant to a court order authorizing the

11             sealing of the specific Protected Material at issue. If a Party's request

12             to file Protected Material under seal is denied by the Court, then the

13             Receiving Party may file the information in the public record unless

14             otherwise instructed by the Court.

15   \\

16   \\

17   \\

18   \\

19   \\

20   \\

21
                                             21
1    XIV. FINAL DISPOSITION

2        A.    After the final disposition of this Action, as defined in Section V,

3        within sixty (60) days of a written request by the Designating Party, each

4        Receiving Party must return all Protected Material to the Producing Party or

5        destroy such material. As used in this subdivision, “all Protected Material”

6        includes all copies, abstracts, compilations, summaries, and any other

7        format reproducing or capturing any of the Protected Material. Whether the

8        Protected Material is returned or destroyed, the Receiving Party must

9        submit a written certification to the Producing Party (and, if not the same

10       person or entity, to the Designating Party) by the 60 day deadline that (1)

11       identifies (by category, where appropriate) all the Protected Material that

12       was returned or destroyed and (2) affirms that the Receiving Party has not

13       retained any copies, abstracts, compilations, summaries or any other format

14       reproducing or capturing any of the Protected Material. Notwithstanding

15       this provision, Counsel are entitled to retain an archival copy of all

16       pleadings, motion papers, trial, deposition, and hearing transcripts, legal

17       memoranda, correspondence, deposition and trial exhibits, expert reports,

18       attorney work product, and consultant and expert work product, even if

19       such materials contain Protected Material. Any such archival copies that

20

21
                                             22
1          contain or constitute Protected Material remain subject to this Protective

2          Order as set forth in Section V.

3          B.    Any violation of this Order may be punished by any and all

4          appropriate measures including, without limitation, contempt proceedings

5          and/or monetary sanctions.

6

7          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

8

9    Dated: July 6, 2021

10
                                                   KAREN L. STEVENSON
11                                            UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21
                                               23
1                                       EXHIBIT A
2
             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
                   I,                                            [print or type full
4    name], of                                      [print or type full address], declare
     under penalty of perjury that I have read in its entirety and understand the
5
     Stipulated Protective Order that was issue by the United States District Court for
6
     the Central District of California on ________________ [DATE] in the case of El
7    Carmen, Inc., et al. v. La Perla Import, LLC, et al., C.D.Cal. Case No. Case No.
     2:20-cv-08599 JWH(ks). I agree to comply with and to be bound by all the terms
8
     of this Stipulated Protective Order and I understand and acknowledge that failure
9    to so comply could expose me to sanctions and punishment in the nature of

10   contempt. I solemnly promise that I will not disclose in any manner any
     information or item that is subject to this Stipulated Protective Order to any
11
     person or entity except in strict compliance with the provisions of this Order.
12         I further agree to submit to the jurisdiction of the United States District
     Court for the Central District of California for the purpose of enforcing the terms
13
     of this Stipulated Protective Order, even if such enforcement proceedings occur
14   after termination of this action. I hereby appoint
15   [print or type full name] of                                [print or type full
     address and telephone number] as my California agent for service of process in
16
     connection with this action or any proceedings related to enforcement of this
17   Stipulated Protective Order.
     City and State where sworn and signed:
18
     Printed Name:
19
     Signature:                               Date: _______________
20

21
                                               24
